DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Office Action is in response to Applicant’s amendments/remarks filed 3/4/21.  Claims 1, 6-8, and 10 were amended; claims 14-15 were cancelled.  Claims 1-13 are presently pending and are presented for examination.
Response to Arguments
Applicant’s arguments, see pages 12-13 of Remarks, filed 3/4/21, with respect to the objection to the drawings have been fully considered and are persuasive.  The objection to the drawings has been withdrawn.  
Applicant’s arguments, see page 14 of Remarks, filed 3/4/21, with respect to the objection to claim 10 have been fully considered and are persuasive.  The objection to claim 10 has been withdrawn.  However, upon consideration, new grounds of objection to claim 8 is presented below as necessitated by amendment. 
Applicant’s arguments, see page 14 of Remarks, filed 3/4/21, with respect to the rejections of claims 1-13 under 35 U.S.C. 112(b) have been fully considered, some of which are persuasive.  Therefore, some of the previous grounds of rejection of claims 1-13 under 35 U.S.C. 112(b) have been withdrawn.  However, the rejections of claims 1-13 under 35 U.S.C. 112(b) are maintained on the grounds presented below, further including new grounds of rejection to claim 7 as necessitated by amendment
Applicant’s arguments, see pages 14-17 of Remarks, filed 3/4/21, with respect to the claim interpretation under 35 U.S.C. 112(f) have been fully considered, some of which are persuasive.  Therefore, in response to Applicant’s arguments (iii), (iv), (v), and (vi), interpretation of claim limitations “processed fluid discharge facility”, “fluid supply assembly”, “pipeline pig cleaning system”, and “pig holdback assembly” under 35 U.S.C. 112(f) are hereby withdrawn.

(i)  Regarding the “high pressure process” in claims 1 and 10, Applicant argues that the claims specify that the claimed “high pressure process” includes a “process infeed” and a “process out-feed” and thus include structure that is sufficient for performing the claimed function.
Examiner respectfully disagrees.  The claim limitation “high pressure process” uses a generic placeholder (“process”) that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Claim limitation “high pressure process” as recited is coupled with the functional language of conducting a high pressure process that inputs unprocessed process fluid and outputs processed process fluid.  Claims 1 and 10 define that, in the high-pressure cycle, the fluid feed pump outlet is open to the process infeed and the fluid discharge pump inlet is open to the process out-feed, wherein then the process fluid section of the fluid discharge pump is filled under the relatively high process pressure of processed process fluid exiting the process out-feed.  As described in paragraph [¶0093] of the specification, in the high pressure cycle (i.e. reactor charge mode) the cylinders of the fluid feed and fluid discharge pumps are the differential pressure across the feed and discharge pistons 22, 30 equates substantially to the pressure drop across the reactor system”.  No structure is recited for the claimed “high pressure process” having a pressure differential across the process infeed and process out-feed such that, in the high-pressure cycle, the fluid discharge pump is filled under the relatively high process pressure of processed process fluid exiting the process out-feed while the fluid feed pump discharges unprocessed process fluid into the process infeed.  Therefore the interpretation of claim limitation “high pressure process” under 35 USC 112(f) is maintained as presented in the following Office Action.

(ii)  Regarding the “fluid pressure buffer system” in claims 1 and 10, Applicant argues that the claims specify that the fluid pressure buffer system includes “a buffer fluid pump that is in communication with the fluid feed and fluid discharge pumps” and thus include structure that is sufficient for performing the claimed function.
Examiner respectfully disagrees.  The claim limitation “fluid pressure buffer system” uses a generic placeholder (“system”) that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Claims 1 and 10 define that the buffer fluid section of the fluid feed pump and the buffer fluid section of the fluid discharge pump are “in fluid communication by means of the fluid pressure buffer system”.  Therefore the recited buffer fluid pump of the fluid pressure buffer system does not include sufficient structure (i.e. buffer fluid circuit 18) for providing fluid communication between 
Drawings
The drawings were received on 3/4/21.  These drawings are acceptable.
Claim Objections
Claim 8 is objected to because of the following informalities:  
Line 2 recites “comprising at least first fluid accumulator and a second fluid accumulator” which should be amended to instead recite “comprising at least a first fluid accumulator and a second fluid accumulator” for grammatical clarity.  Appropriate correction is required.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: the “high pressure process” in claims 1 and 10; and the “fluid pressure buffer system” in claims 1 and 10.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Regarding claim 6,
Lines 2-3 recite “a fluid feed pump pig holdback assembly coupled to the pig insertion station and fluid lines of the apparatus” which renders the claim indefinite.  Lines 6, 7, and 8 subsequently refer to “the fluid lines of the apparatus”, however there is no antecedent basis for claim limitation “fluid lines” of the apparatus defined by independent claim 1.  It is unclear what said “fluid lines of the apparatus” refers to, and therefore the structural cooperative relationship between the pipeline pig cleaning system and the fluid feed and discharge apparatus cannot be surmised.  The scope of the claim is unascertainable and therefore deemed indefinite.
Regarding claim 7,
Lines 3-4 recite “…to release a predetermined quantity of pigs intermittently into second fluid lines of the apparatus” which renders the claim indefinite.  Lines 5-6 subsequently refer to “the second fluid lines”, however there is no antecedent basis for claim limitation “fluid lines” of the apparatus defined by independent claim 1.  It is unclear what said “second fluid lines of the apparatus” refers to, making the scope of the claim unascertainable.

Claim limitation “high pressure process” invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function.  Independent claims 1 and 10 recite: “…to and from a relatively high pressure process including a process infeed and a process out-feed such that, respectively, unprocessed process fluid is fed into and processed process fluid is fed from the high pressure process”.  There is insufficient disclosure of the corresponding structure, material, or acts for performing the claimed function (as defined by claim 1) and no clear linkage is described between the structure, material, or acts and the function.  Upon a review of the disclosure, the only explanation described by the specification teaches:
“Such an implementation is illustrated in FIG. 3 in which a first bank 10.1 of pumps is interconnected with a second bank 10.2 of pumps.  The banks 10.1, 10.2 of pumps are supplied with feed fluid from a set of low pressure feed pumps 62.  The high pressure process is represented by a reactor 64 and the product fluid is discharged into a product fluid tank 66.” [¶0090]
	Therefore, upon review of the disclosure in its entirety, with regard to said “high pressure process” (as defined by claim 1) no clear association between structure and function can be found in the specification.  Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 

Conclusion
15.	See the attached ‘Notice of References Cited’ for a list of the closest prior art made of record and not relied upon that is considered pertinent to applicant's disclosure, in particular:
US Pub. 2007/0177998 to Kato
US Pat. 7,850,431 to Gonnella et al.
US Pub. 2014/0161627 to Sivaramarkrishnan et al.
US Pub. 2015/0092167 to Terashita et al.
US Pub. 2014/0374356 to Went et al.
US Pub. 2014/0318224 to Onoda et al.
US Pub. 2014/0127037 to Uchida et al.
US Pub. 2013/0142672 to Blackson
US Pub. 2013/0104631 to Tokuo et al.
US Pub. 2012/0308409 to Levine
US Pub. 2012/0301328 to Adler et al.
US Pub. 2012/0241469 to Takeishi
US Pub. 2012/0045348 to Garry
US Pub. 2012/0018010 to Gaumnitz et al.
US Pub. 2010/0040483 to Berger et al.
US Pub. 2008/0011781 to Yajima 
US Pub. 2007/0104586 to Cedrone et al.
US Pub. 2006/0272495 to Ohashi
US Pat. 8,292,598 to Laverdiere et al.
US Pat. 6,113,368 to Hofmann
16.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
17.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS BUCCI whose telephone number is (571)270-5406.  The examiner can normally be reached on Mon-Fri 8:00 - 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Barr can be reached on (571) 272-1414.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/THOMAS BUCCI/Examiner, Art Unit 1711                                                                                                                                                                                                        /DAVID G CORMIER/Primary Examiner, Art Unit 1711